Brown, J.
This is an appeal from the decission of the Clerk, in taxing as a part of plaintiff’s bill of ^osts, witness fees *27and milage for the attendance at Court of one of the plaintiffs. From the statement agreed' upon by Counsel for the resptctive parties, the taxation by the Clerk was proper; nor is it material that Browning had no pecuniary interest in the result of the suit. Had he made no assignment to Brown, the rule would be the same, if his attendance was necessary, as a witness, and his presence in Court' was for the sole purpose of testifying.